oOmonr om nm fF WO NY

oO oO WwW OD © OW NM HM MH DY YO WS NY NYS NY NY |] 2S fF Fe Ff Fe SF Ff Sf BS
SRR BRE SSESUNU GSP SOR TSG GOoaNaaRtaNMA DG

 

 

Law Office of Phillip A. Austin
Bar No. 5694
215 N. Robson Street
Mesa, AZ 85201
Telephone: (480) 644-0506
Fax: (480) 644-9256
Attorneys for Plaintiff

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

Dennis Enriquez, NO.
Plaintiff,
VS. COMPLAINT
City of Scottsdale; a Municipality within (Jury Trial Demanded)

the State of Arizona, Jeffery Nichols,
personally and in his capacity as
Supervisor of the City of Scottsdale,

Defendants.

Plaintiff, Dennis Enriquez, through undersigned counsel, alleges the
following:

 

I. JURISDICTION

1. This is an action seeking damages and equitable relief for race, sex
and national origin discrimination, retaliation and other misconduct brought by
Plaintiff against City of Scottsdale and other defendants, pursuant to the 14”
Amendment of the U. S. Constitution, the Civil Rights Act of 1866, 42 U.S.C. §
1981; the Civil Rights Act of 1871, 42 U.S.C. §§ 1983 and 1985(3); Title VII of the
U. S. Civil Rights Act of 1964, amended 1991, 42 U.S.C. 2000e. This Court has
jurisdiction over this action under 28 U.S.C. §§1331 and 1343(4), and over state
law claims pursuant to the doctrine of pendent jurisdiction.

2. Venue is proper in the District of Arizona under 28 U.S.C. §1391(b)
as all acts alleged occurred in this District.

ll. PARTIES

3. Plaintiff, an adult Hispanic male, resides in Maricopa County, State
of Arizona, and is a former employee of the Defendant, City of Scottsdale

4. Defendant, City of Scottsdale, is a body politic.

5. At all times material to this complaint, Defendant, City of Scottsdale,
has been engaged in an industry affecting commerce and has at least fifteen

Page 1

 
oan mom oo fF O ND

Oo wo WO NM DH YH NY NY DY NN NY YN FS F BF FSF FP Fe SFP Ft st

 

 

employees for each working day in at least twenty calendar weeks of this year or
last year.

6. Atall times material to this Complaint, Jeffery Nichols was the
employee of the City of Scottsdale and as department head, was Plaintiff's
supervisor.

lll. MATERIAL FACTS

Plaintiff Employment History with Defendant, City of Scottsdale

7. Plaintiff began his employment with the City in 1990, as a Water Quality
Specialist. His duties included coordination of the USEPA required pretreatment
program, as well as, the performance of technical tasks associated with water,
wastewater, and storm water quality.

8. Based upon his performance, work ethic, and dedication Plaintiff
strategically advanced his career several times during his 26-year tenure. Those
advancements include:

a. In 1995 Plaintiff applied for and was promoted to Recycling Coordinator
where his role was to create a comprehensive marketing and master plan for the
implementation of Scottsdale’s citywide Curbside Recycling Program. This large-scale
revenue generating/cost avoidance initiative was implemented on schedule and below
budget; it has since successfully served Scottsdale residents and businesses for over
22 years.

b. In 1996, Plaintiff was appointed to Environmental Coordinator where he
continued to serve as the recycling guru for the City. He also initiated partnerships with
Scottsdale Community College, managed the Adopt-A-Mile program, and served as
staff liaison to the Environmental Quality Advisory Board and Scottsdale Pride
Committee.

Cc. In 2002, Plaintiff was promoted to the position of Planning Administration
Manager where he supervised a team of 14 staff members, who were responsible for
public notification compliance serving the Mayor and Council, Planning Commission,
and Development Review Board.

d. In 2008, Plaintiff was promoted to Senior Development Services Manager
where he managed a team of 23 staff. His team provided one-stop development
services to include over-the-counter plan review permit issuance, records management,
cashiering, and inspection scheduling.

Page 2

 
oonr oan Rk © DY

ono Oo NY DY WH NY NY WH NY NY FSF sts fF Fe fF FF Ff Fe 2A

 

 

e. In 2011, Plaintiff was promoted to Customer Service Director where he
managed a team of 58 staff responsible for tax and licensing, utility billing, remittance
processing, revenue recovery, meter reading, and passport services.

f. In 2013, until his retirement in September 2016, his title was changed to
Business Services Director by the previous City Treasurer David N. Smith (former City
Councilman) who entrusted Plaintiff with the additional duties of overseeing the Tax
Audit team while transitioning the Meter Reading Team to the Water Resources
Department.

g. Shortly after this period, that Plaintiff led the City’s efforts to transfer
licensing operations to the Arizona Department of Revenue (ADOR) in accordance with
state requirements. Plaintiff effectively led this critical operational change ultimately
reducing projected financial losses, maintaining service delivery expectations, and
producing a $1.6M in vacancy savings.

9. Plaintiff’ performance evaluations and ability to advance consistently
throughout his tenure reflected that he exceeded expectations. In addition to the
above-delineated promotional record based upon his excellent performance and
service to the City of Scottsdale, Plaintiff received the Governor’s Pride in Arizona
Award, Valley Forward Crescordia Award, Valle de Sol Hispanic Business Leader
Recognition, the Bill Donaldson Award, the highest recognition awarded to a city
employee, multiple Superior Performance Awards, and countless letters of appreciation
by customers served.

10. Plaintiff was also a long term active member of Scottsdale’s Employee
Diversity Advisory Committee, served two terms as Co-Chair of Scottsdale’s United
Way Campaign (aka Scottsdale Employee’s Charitable Choice Campaign), was a
frequent volunteer at Vista Del Camino and Adapted Services and participated with
three Citizen Academies (i.e. Police, Fire, and Water) as well as an extensive list of
volunteer community service.

11. After a successful 26-year tenure with the City and 30 year career in public
service, Plaintiff was eligible for normal retirement through the Arizona State Retirement
System (ASRS) in August 2016. Leading up to his retirement eligible date, and to
reduce impacts to the City, Plaintiff initiated several discussions with Defendant, Mr.
Jeffery Nichols, City HR Department staff, and ASRS staff as early as March 2016.
Discussions included completing all appropriate documents for retirement to sharing e-

Page 3

 
o on Om oO F&F WD ND

Oo wo wo mY MY YH YH NY YB NY NY NVM YN f= Fe st Se Fe Fe FP SP A

 

 

mails with Defendant Nichols and HR staff related to business continuity and working
well beyond retirement.

12. In August of 2016, Defendant Nichols, with support by then Acting City
Manager Brian Biesemeyer, approved a one-year contract effective September 2016
allowing Plaintiff to continue the critical work of transitioning licensing to ADOR post
retirement.

13. During this one-year period, Defendant Nichols left the full time City
Business Services Director position, previously held by Plaintiff, vacant.

14. On March 13, 2017, Plaintiff suggested to Defendant Nichols that he
eliminate the Business Services Director contract and appoint him (Plaintiff) to the full-
time, vacant Business Services Director. This recommendation would result in an
approximate $46k hard dollar cost savings.

15. Defendant Nichols asked Plaintiff to gather limited information about the
cost saving idea, but not to move forward without his direction. Defendant Nichols did
ultimately agree to contract with Plaintiff to serve a Business Services Director for a
one-year period.

Mr. Jeffery M. Nichols
16. Prior to his employment for Defendant City of Tempe, Defendant Nichols

was employed by the City of Tempe from October 1984 to May 2001. During his last 10
years in Scottsdale, Defendant Nichols was the Senior Management Assistant within
the Public Works Department.

17. During this period of his career 9 Hispanic male Public Works employees
filed a successful lawsuit of discrimination against the City of Tempe.

18. The basis of this well documented litigation was discrimination, hazing and
harassment by Public Works Department Leadership which included Defendant
Nichols. As a result of the lawsuit many of the Public Works Department Supervisors,
the HR Director, and City Manager were removed from their positions. Defendant
Nichols voluntarily resigned from his position in May 2001.

19. Between September 2001 to present, Defendant Nichols was employed by
the Defendant City of Scottsdale on three separate occasions, in three different
capacities. Note: Scottsdale’s Human Resources Department conducted three different
recruitment/background checks each time failing to identify or address Defendant
Nichols’ inclusion in the City of Tempe discrimination case.

Page 4

 
owonrt Oo nm fF oO DY

wo on © NY NY WY BS NY WW MY NY FS st SF FP Fe Ff FP Fe Fe

 

 

20. Defendant Nichols originally joined Defendant City of Scottsdale’s work
force in September 2001. After working as a Senior Budget Analyst for 3 years and 3
months, Defendant Nichols left the City in December 2004.

21. Defendant Nichols returned to Defendant City of Scottsdale as the
Accounting Director in March 2010, and retired from the City in October 2011, or 1 year
and 7 months later.

22. Defendant Nichols then returned post-retirement 2 years later in October
2013, when the City Mayor and Council appointed Defendant Nichols to City Treasurer
and has served in this position ever since.

Business Services Director Recruitment

23. On July 13, 2017, while Plaintiff was serving in the position of Business
Services Director on a contract basis, the Defendant City of Scottsdale issued an
announcement soliciting applications for the full-time city position of Business Services
Director with an annual salary range of $89,481.66-$129,771.20.

24. Defendant Nichols understood the monetary value this would bring to
Plaintiff as Defendant Nichols himself had retired from ASRS in October, 2011 and
returned to Defendant City of Scottsdale as a full-time employee in October, 2013.

25. The Class Specification Bulletin for the position of Business Services
Director described in the Essential Functions is as follows:

e Works in partnership with City staff supporting the business needs of the
organization and community.
e Oversees all Business Services Department operations which include Tax Audit,

Tax and License, Passports, Remittance Processing, Revenue Recovery and

Utility Billing.

e Present written reports and correspondence to the City Council on a wide variety
of department topics and issues.

e Investigates and resolves escalated customer complaints.

e Prepares letters or memos in response to customer complaints and inquiries.

e Conducts billing related hearings when necessary.

e Encourage cross-division communication, cooperation and coordination.

e Develops or improves department programs and policies, structure, and
workload efficiency models.

Page 5

 
oon mom oo fF OHO ND

oOo wo oO © YM HW MFO NY NY NY NNN SF BF Fe Fe FF Ft FF Ft

 

 

e Plans, approves and manages the Department budget.

e Works in cooperation with the City Attorney’s Office to negotiate Business
Department settlements.

e Designated authority by City ordinance to approve or deny taxpayer or utility
customer request for credit refunds, fee waivers, alternative payment plans,
license applications, or general business services.

e Supervises employees and coordinates personnel-related activities to include,
but not limited to: training, approving work schedules, recommending/approving
personnel actions, coaching and counseling, establishing performance goals,
and writing performance valuations.

e Directs department accomplishments toward organizational objectives

e Prepares various statistical reports serving the department or division.

e Oversees revision to computerized systems supporting department operations.

26. Defendant Nichols, as the supervisor and hiring authority for the position,
established a selection process whereby highest ranked applicants would be
interviewed. The first round interview panel, selected by Defendant Nichols, included
four members who interviewed 10 applicants. Plaintiff and 3 other applicants, Lisa
Bredeson, Heather Pfieffer, and Darcy Nichols were recommended by the first panel to
be interviewed by a second panel comprised of Brad Hartig (IT Director), Bill Murphy
(Community Services Director), and Jeff Nichols.

27. Both the first and second interview panels ranked the applicants in the
same order to wit: Lisa Bredeson-First, Dennis Enriquez-Second, Heather Pfeiffer-
Third, Darcy Nichols-Fourth. The position was offered to Ms. Bredeson who declined for
salary reasons.

28. Contrary to his assertion that he selected the most qualified of the
remaining applicants, Defendant Nichols, without justification, skipped over the next two
ranked candidates (Plaintiff and Ms. Pfeiffer) and selected the candidate ranked lowest
by the first and second interview panel, Darcy Nichols.

29. Neither the scoring sheets nor any other City document support
Defendant’s position as delineated in its position statement that the second interview
panel found Ms. Nichol’s answers to be analytical, clear and demonstrative of her
leadership qualities. In fact, after Ms. Bredeson declined the position, Mr. Jeff Nichols,

Page 6

 
o On om on fF HO ND

Oo nm YM DY DY NY NY NN NY NY | |B|B |e FSF Fe | SF SF Fe

 

 

unilaterally and not the interview panel, decided to offer the position to Ms. Darcy
Nichols.

30. On July 25, 2017 HR Analyst Ronald Fasano sent an e-mail to Defendant
Nichols stating that he is “not impressed with the pool of candidates” which included
Ms. Darcy Nichols application.

31. On August 18, 2017 HR Analyst Ronald Fasano sent an e-mail to
Defendant Nichols providing “options for the next round” of interviews per HR policies
via a hiring plan. Defendant Nichols failed to use the presented options.

32. Brian Biesemeyer, who was selected by Defendant Nichols to serve on the
first panel interviews, heard the Defendant Nichols state as early as September 2016
that he would never rehire a retiree. With this biased perspective, Mr. Biesemeyer was
intentionally the only person from the first panel invited by Defendant Nichols to share
his comments about candidate selection.

33. Neither the first or second interview panel included HR Department
representation.

34. It should be noted that Plaintiff applied for the Business Services Director
position (previously titled Customer Service Director) in 2011 where he was selected
out of a pool of 180 applicants through a diverse interview panel process that included
HR staff representation. By comparison, the 2017 Business Services Director process
led by Defendant Nichols had a pool of 52 applicants without a diverse interview panel
or HR staff representation.

Disparate Treatment
35. Plaintiff’ belief that he was the victim of disparate treatment is based upon

the following considerations:

a. First, Plaintiff successfully performed the essential functions of Business
Services Director for 6 years. His Performance Evaluations reflected that he exceeded
expectations by which Defendant Nichols and then Acting City Manager Brian
Biesemeyer offered Plaintiff a 1-year contract post ASRS retirement eligibility. While
Plaintiff had proven trust and credibility by Defendant Nichols and Mr. Biesemeyer has
signed in a contract dated early September 2016, Plaintiff was blatantly passed over for
the full time City position by not one but two white female candidates of far less
qualifications. Note: At the time of recruitment all other direct reports to Defendant
Nichols were white female.

Page 7

 
oan moan ff WO ND

OoOwonr® ONY HS NB NY DB NY NY NY fF fF fF 2s fF Fe FPF FP Ff BS

 

 

b. Second, Plaintiff supervisor, Defendant Jeff Nichols, failed to provide
Plaintiff the same opportunity as he provided a similarly situated Non-Hispanic female
(Gina Kirklin), who like Plaintiff was qualified for the position of Enterprise and Finance
Director, but unlike Plaintiff, was appointed to that position without being required to
submit to an interview process. Mr. Biesemeyer was part of this hiring approval.

c. Third, on May 15, 2018 during an Ethics Investigation as requested by
Plaintiff to Defendant City of Scottsdale regarding Defendant Nichols questionable
recruitment and selection practices for the Business Services Director position,
Defendant Nichols claims that there is no program to rehire retirees. HR Director
Brown, who oversaw the internal investigation, supported Defendant Nichols claim,
however, in a public records request (#17-013541 dated 8/7/18) she contradicts her
own response by stating that there is not only a program to rehire retirees but HR has a
special retirement code that they use in their system.

d. Fourth, Plaintiff further requested Defendant City of Scottsdale to answer
as to whether he is eligible for rehire or not post retirement. On 8/7/18 Deputy City
Attorney Sherry Scott responds in a letter to Plaintiff with: “You are eligible for rehire”.

e. Fifth, Defendant City of Scottsdale records reflect that many current
retired-rehired employees took advantage of their ASRS normal retirement eligibility
since as early as 2009. Of those listed current retired-rehired employees - none are
Hispanic. This includes David Schaaf (deceased 3/2019), Annette Grove, John
Krusmark, Amy Foster, Marina Gandy, Dave Meinhart, and Jan Horne. Defendant
Nichols retired-rehired from the City of Scottsdale.

f. Sixth, Defendant Nichols and Ms. Brown failed to follow HR Department
policies for recruitment and selection which were implemented to prevent discrimination
and promote a standardized and fair process by which all employees are to follow. The
City Attorney and City code define Charter Officers like Defendant Nichols to be an
employee.

g. Seventh, Defendant Nichols failed to follow HR Department policies for
hiring (SRC Sec.14-41, AR365, and Standard Operating Procedures 5.1), which were

implemented to prevent discrimination and promote fair recruitment. Specific examples
of violated codes or policies include:

i. Defendant Nichols failed to follow a written hiring plan which should have
included a recruitment and selection strategy.

Page 8

 
ooaoenr ona sr © DY

ow mo moO DH DW WYO DB NY NY NY NY fF SF Fe Sao srFte Fr 2 27

 

 

ii. | Defendant Nichols admitted that he refrained from using job-specific
questions for the interview process, stating that it would have been unfair
to other candidates.

iii. | Defendant Nichols selected three white males to serve as the second
round interview panel as opposed to having a diverse panel of experts.
Defendant Nichols further hand selected Brian Biesemeyer, who
according to Defendant Nichols would not rehire a retired employee. Note:
With an organization of approximately 2,500 employees, Defendant
Nichols had many other opportunities to produce a diverse panel of
experts -- particularly adding individual unbiased experts of other genders,
races or national origins.

iv. HR Director Brown per City Code failed to question Defendant Nichols,
Ronald Fasano, or the HR recruitment process as related to the outcome
of the Business Services Director recruitment. Specifically, she failed to
question how a former Hispanic employee (Plaintiff) with his impeccable
service record in the position being recruited for was not the successful
candidate.

h. Eighth, Defendant Nichols and his hand-selected panel failed to
recommend’ or ‘not recommend’ the four candidates which would have left no doubt as
to the actual recommendations. Contrary to the City’s position, after Ms. Bresedon
refused the position, there is no evidence that the panel concluded that Ms. Darcy
Nichols was the most qualified of the remaining applicants.

i. Ninth, even though Mr. Hartig was specifically chosen by Defendant Nichols
for his ability to be fair, Defendant Nichols disregarded the IT Director's [Brad Hartig]
suggestion in an August 24, 2017 email to provide a few job specific questions for
assessing the qualifications of candidates.

j. Tenth, due to Defendant Nichols’ failure to ask job specific questions, he
not only deprived Plaintiff of fair treatment, but further prevented another qualified
internal candidate, Jaqueline Denlinger (Hispanic/female and Business Services
Manager who reported to Plaintiff) from moving forward in the recruitment process.

k. Eleventh, despite Defendant Nichols’ assertion that the successful
candidate, Darcy Nichols “rose to the top”, the reality is that Mrs. Nichols was actually
ranked last by the second interview panel, which included Mr. Jeff Nichols himself.

Page 9

 
oO aon onan rk O ND

oOo wo © oO YO SO MY DY WH WB YB YO NY NY Ft SF Fe st FSF Fe FF Fe Fs

 

 

|. Twelfth, a review of Ms. Nichols’ qualifications reveal that her experience
fails to fulfill the essential elements of the position of Business Services Director as
delineated by the Class Specifications Bulletin. Factually Ms. Nichols’ qualifications
failed to equal or exceed those of Plaintiff for the position demonstrated a $1.6M
vacancy saving through effective leadership and business management of day-to-day
operations while serving as the Business Services Director as a full time employee and
on contract..

m. Thirteenth, Defendant Jeff Nichols’ work calendar over the course of two
years reflects that he enjoys a close personal relationship with the selected applicant,
Mrs. Nichols and her husband, Scottsdale Police Commander, Joseph Nichols. This
appearance of impropriety, if not an actual conflict of interest; should have prompted
Defendant Jeff Nichols to recuse himself from the process as he did during the first
interview panel.

n. Fourteenth, evidence supports the assertion that Defendant Jeff Nichols
has anti-Hispanic bias. He was in a management position at the City of Tempe Public
Works Department during the time period that Hispanic employees successfully
litigated their claims against City of Tempe Public Works management. Court records
include Defendant Nichols in the management group who, not only failed to prevent
discrimination in the workplace but actually contributed to discriminatory, hazing and/or
harassing behaviors.

36. The City also knew or should have known of the discrimination against
Hispanics (including discrimination against Plaintiff) because it pervaded the workplace
at the Defendant City of Scottsdale since the early 2000's.

37. The Defendant City of Scottsdale, Defendant Jeffery Nichols, has a pattern
of allowing gender discrimination in the workplace since the early 2000's to as recent as
2019.

38. Title VIl and the Equal Protection Clause of the Fourteenth Amendment to
the United States Constitution prohibits government employers (including the City of
Scottsdale) and government agents (including the individual Defendants) from
discriminating against public employees on the basis of their race and national origin.

39. Title VII and the Equal Protection Clause of the Fourteenth Amendment to
the United States Constitution prohibit government agencies (including the City of

Scottsdale) and government agents (including the individual Defendants) from

Page 10

 
oon moon & Oo ND

oO oOo WwW WO © MO DMN MY NY NYS YN NY NY SF Fe Fe Fs Fe te Ff ZF 27 2

 

 

retaliating against public employees who complained of gender discrimination in the
public workplace.

40. Plaintiff timely files a charge of discrimination against Defendant City of
Scottsdale with the U. S. Equal Employment Opportunity Commission (“EEOC”). On
March 19, 2019, the U.S. Department of Justice issued Plaintiff a Notice of his Right to
Sue Defendant City of Scottsdale.(Attached and incorporated herein as Exhibits A and
B)

COUNT ONE
EMPLOYMENT DISCRIMINATION AGAINST DEFENDANT CITY OF
SCOTTSDALE
(42 U.S.C. §2000e)

41. Plaintiff hereby realleges and incorporates all allegations contained in
paragraphs 1 through 40 as if fully set forth herein.

42. The actions of Defendant City of Scottsdale against Plaintiff constitutes a
violation of Title VII of the U. S. Civil Rights Act of 1964, as amended 1991, specifically
42 U.S.C. §2000e.

43. Asa direct and proximate result of the conduct of Defendant City of
Scottsdale, Plaintiff has suffered injury including, but not limited to, economic loss,
emotional distress, mental anguish, humiliation and embarrassment, loss of enjoyment
of life and deprivation of his rights to equal employment opportunities.

COUNT TWO
RETALIATION AGAINST DEFENDANT CITY OF SCOTTSDALE
(42 U.S.C. §2000e-3.)

44. Plaintiff hereby realleges and incorporates all allegations contained in
paragraphs 1 through 40 as if fully set forth herein.

45. The actions of Defendant City of Scottsdale against Plaintiff constitute
retaliation in violation of Title VII of the U. S. Civil Rights Act of 1964, as amended
1991.

46. Asa direct and proximate result of the conduct of Defendant City of

Scottsdale, Plaintiff has suffered injury including, but not limited to, economic loss,

Page 11

 
oO on om nn FF HO DD

Oo wo wow nm nm nye YO DY NY WY NY NM NY fF SFA se Fe Fe FT BP FTF

 

 

emotional distress, mental anguish, humiliation and embarrassment, loss of enjoyment
of life and deprivation of his rights to equal employment opportunities.
COUNT THREE
EMPLOYMENT DISCRIMINATION AGAINST DEFENDANTS CITY OF
SCOTTSDALE AND JEFFERY NICHOLS
(42 U.S.C. §1981)

47. Plaintiff hereby realleges and incorporates all allegations contained in
paragraphs 1 through 40 as if fully set forth herein.

48. The actions of Defendants City of Scottsdale and Jeffery Nichols
constitutes a violation of the U.S. Civil Rights Act of 1866, 42 U.S.C. §1981.

49. Asadirect and proximate result of the conduct of Defendants City of
Scottsdale and Jeffery Nichols, Plaintiff has suffered injury including, but not limited to,
economic loss, emotional distress, mental anguish, humiliation and embarrassment,
loss of enjoyment of life and deprivation of his rights to equal employment opportunities.

COUNT FOUR
VIOLATION OF THE PLAINTIFF’S RIGHT TO EQUAL PROTECTION
(THE FOURTEENTH AMENDMENT OF U. S. CONSTITUTION 42 U.S.C. §1983)

50. Plaintiff hereby realleges and incorporates all allegations contained in
paragraph 1 through 40 as if fully set forth herein.

51. Defendants’ actions against Plaintiff constitute violations of the Fourteen
Amendment of the U. S. Constitution.

52. All Defendants through their conduct failed to action to prevent the
discriminatory treatment set forth above.

53. All Defendants through their conduct condoned and allowed the
discriminatory conduct described above to become institutionalized and condoned.

54. Defendants conduct described above evidences a policy and practice of
racial and sexual discrimination.

55. As a direct and proximate result of the conduct of Defendants, Plaintiff has

suffered injury including but not limited to economic loss, emotional distress, mental

Page 12

 
oO oa Nn Oo oa fF WwW PD

Oo wow wow O MY NYO YH NY NY NY NY NM NY NY fF fF Fe se HF Fe FP Ft 7A

 

 

anguish, humiliation and embarrassment, loss of enjoyment of life and deprivation of his
rights due to illegal retaliation.
Vil. PRAYER FOR RELIEF
WHEREFORE, Plaintiff prays:
A. That this court issue a declaratory judgment, declaring the actions

complained of herein to be a violation of 42 U.S.C. §2000e, 42
U.S.C. 1981, 42 U.S.C. §§1983 and 1985 and Fourteenth
Amendments to the Constitution of the United States;

B. That Defendant be ordered to take appropriate affirmative acts to
insure that the actions complained of herein are not engaged in
again by Defendants or any of its agents and to place Plaintiff in
the position he would currently enjoy but for the unlawful

discrimination or retaliation against any person;

C. The actual damages be awarded to Plaintiff and against all
Defendants.

D. That compensatory damages be awarded to Plaintiff and against all
Defendants;

E. That punitive damages be awarded against the all Defendants;

F. That Plaintiff be awarded his attorney’s fees and costs pursuant to
42 U.S.C. §1988, 41 U.S.C. §2000-5(K) and any other applicable
law; and,

G. That Plaintiff be awarded all other relief that this court deem just

and proper under the circumstances.
Vill. JURY DEMAND
1. Plaintiff demands trial by jury
DATED this 5 June 2019.

s/Phillip A. Austin
Phillip A. Austin

Attorney for Plaintiff

Page 13

 
o ON ODO a fF W N

oO wo OW O NYO DY NY BO NY WwW WY NY YM NY f|fS FSB Ft Zs He Fe fF Fe 4

 

 

CERTIFICATE OF SERVICE

| hereby certify that on June 5, 2019, | electronically transmitted the attached
document to the Clerk’s Office using the CM/ECF System for filing and transmittal
of a Notice of Electron Filings.

s/L. Austin

Page 14

 
EXHIBIT A
 

 

CHARGE OF DISCRIMINATION Page 1 of 1 eer | RCHAROE NUMBER

This form is affected by the Privacy Act of 1974; See Privacy Act Statement before completing this form. (J EEOC

 

 

 

Arizona Attorney General’s Office, Civil Rights Division and EEOC

State or Local Agency, if any

 

 

NAME (indicate Mr., Ms., Mrs.) HOME TELEPHONE NO. (Include Area Code)
Mr. Dennis Enriquez 602-570-1262

STREET ADDRESS CITY, STATE AND ZIP CODE DATE OF BIRTH

8656 E El Charro Lane Scottsdale, AZ 85250 11/02/1966

 

NAMED IS THE EMPLOYER, LABOR ORGANIZATION, EMPLOYMENT AGENCY, APPRENTICE SHIP COMMITTEE, STATE
OR LOCAL GOVERNMENT AGENCY WHO DISCRIMINATED AGAINST ME. (If more than one, list below.)

 

 

 

 

NAME NUMBER OF EMPLOYEES/MEMBERS TELEPHONE NUMBER (Include Area Code)
City Of Scottsdale Cat. D 480-312-3111

STREET ADDRESS CITY, STATE AND ZIP CODE COUNTY

3939 N Drinkwater Blvd. Scottsdale, AZ 85251 Maricopa

CAUSE OF DISCRIMINATION BASED ON (Check appropriate box(es) DATE DISCRIMINATION TOOK PLACE

Xj RACE C1 coLor i SEX CIRELIGION [JNATIONALORIGIN [AGE | #4RLIEST(ADEWEPA = LATEST(ALL)
CORETALIATION [DISABILITY [IGENETICTESTRESULTS [] OTHER (Specify) 09/11/2017 09/14/2017

1] Continuing Action

 

 

EXPLAIN THE PARTICULARS OF WHAT TOOK PLACE([f additional space is needed, attach extra sheet(s):
I. PERSONAL HARM: I was subject to unequal treatment based on my race and gender.
Il. RESPONDENTS REASON FOR ADVERSE ACTION: None.

II. DISCRIMINATION STATEMENT: I believe Respondent discriminated against me because of my
race, Hispanic, and sex, Male, in violation of the Arizona Civil Rights Act, as amended, and Title VII
of the Civil Rights Act of 1964, as amended. The particulars are:

 

A. On or about September 2016, I began my employment with Respondent as a contracted Business
Services Director. Prior to this date, I worked in this position for five years as a fulltime employee.
My work performance has always been satisfactory. The position was held vacant during my
contracted employment and was offered as a fulltime position on July 17, 2017.

B. Onor about August 30, 2017, I interviewed for the second time with Jeff Nichols, City Treasurer, and
two other white Males for the Business Services Director position. I was the only Hispanic Male to be
interviewed, the three other candidates were white females. Human Resources also provided interview
procedures for Mr. Nichols to follow, which he did not.

C. On or about September 11, 2017, Mr. Nichols and Ronald Fasano, Human Resource Analyst, called
me into the office to discuss the results from the interview process. I was then informed that I was not
the most qualified for the position and they had offered the position to two white females, with the
second one accepting the position.

D. On or about September 14, 2017, I was called into a meeting by Mr. Nichols and Mr. Fasano. Mr.
Nichols stated that would be my last day because “staff needed to heal” before the new Director
started.

E. I believe and therefore allege that Respondent discriminated against me because of my race and

 

 

 

I want this charge filed with both the EEOC and the state or local agency, if any. I
will advise the agencies if I change my address or telephone number and I will
cooperate fully with them in the processing of my complaint in accordance with
their procedures.

 

gender.
plainant and Date:
Uo JO-28- (7

 

 

I swear or affirm that I have read the above charge and that it is true to the best of ED AND SWORN TO BEFORE ME THIS DATE
my knowledge, information, and belief. (Month, Day, aL]

 

 

My Uonertng /ofgefr7

 
EXHIBIT B
U.S. Department of Justice

 

 

"OA Civil Rights Division
ee NOTICE OF RIGHT TO SUE WITHIN 90 DAYS
CERTIFIED MAIL 950 Pennsylvania Avenue, N. W.
7003 0500 0002 5072 1800 Karen Ferguson , EMP, PHB, Room 4701

Washington, DC 20530

March 14, 2019
Mr. Dennis Enriquez
c/o Phillip A. Austin, Esquire
Attorney at Law
215 N. Robson Rd.
Mesa, AZ 85201

Re: EEOC Charge Against City of Scottsdale
No. 35A201800064

Dear Mr. Enriquez:

Because you filed the above charge with the Equal Employment Opportunity Commission, and more
than 180 days have elapsed since the date the Commission assumed jurisdiction over the charge, and no
suit based thereon has been filed by this Department, and because you through your attorney have
specifically requested this Notice, you are hereby notified that you have the right to institute a civil
action under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. 2000e, et seq., against the
above-named respondent.

If you choose to commence a civil action, such suit must be filed in the appropriate Court within 90
days of your receipt of this Notice.

The investigative file pertaining to your case is located in the EEOC Phoenix District Office,
Phoenix, AZ.

This Notice should not be taken to mean that the Department of Justice has made a judgment as to
whether or not your case is meritorious.

Sincerely,

Eric S. Dreiband
Assistant Attorney General
Ciyil Rights Division

( eA
Karen L. Ferguson

Supervisory Civil Rights Analyst

Employment Litigation Section

 

cc: Phoenix District Office, EEOC
City of Scottsdale
